Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 1 of 19 Page ID
                                 #:1056




                       EXHIBIT B
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 2 of 19 Page ID
                                                                                                                                               #:1057


                                                                                                                1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                    lauren.grochow@troutman.com
                                                                                                                2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    5 Park Plaza, Suite 1400
                                                                                                                3   Irvine, CA 92614-2545
                                                                                                                    Telephone: 949.622.2700
                                                                                                                4   Facsimile: 949.622.2739
                                                                                                                5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                    daniel.anziska@troutman.com
                                                                                                                6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    875 Third Avenue
                                                                                                                7   New York, NY 10022
                                                                                                                    Telephone: 212.704.6000
                                                                                                                8   Facsimile: 212.704.6288
                                                                                                                9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                    mackenzie.willow-johnson@troutman.com
                                                                                                               10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                    305 Church at North Hills Street, Suite 1200
                                                                                                               11   Raleigh, NC 27609
                                                                                                                    Telephone: 919.740.9949
                                                                                                               12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Attorneys for Defendants
                                                                                                                    SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                               14   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                               15                        UNITED STATES DISTRICT COURT
                                                                                                               16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                               17                                 WESTERN DIVISION
                                                                                                               18
                                                                                                               19   HONG LIU,                                  Case No. 2:20-cv-08035-SVW-JPR
                                                                                                               20                  Plaintiff,                  Honorable Stephen V. Wilson
                                                                                                               21           v.                                 DEFENDANT SMART KING
                                                                                                                                                               LTD.’S RESPONSE TO
                                                                                                               22   FARADAY&FUTURE INC.,                       PLAINTIFF’S REQUESTS FOR
                                                                                                                    SMART KING LTD., JIAWEI                    ADMISSION (SET ONE)
                                                                                                               23   WANG, and CHAOYING DENG,
                                                                                                               24                  Defendants.
                                                                                                               25
                                                                                                                    AND RELATED COUNTERCLAIM.
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    114166222
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 3 of 19 Page ID
                                                                                                                                               #:1058


                                                                                                                1   PROPOUNDING PARTY:                HONG LIU
                                                                                                                2   RESPONDING PARTY:                 SMART KING LTD.
                                                                                                                3   SET NUMBER:                       ONE
                                                                                                                4           Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure,
                                                                                                                5   Defendant Smart King Ltd. (“Smart King”) hereby responds to the First Set of
                                                                                                                6   Requests for Admission (“Requests”) propounded by Plaintiff Hong Liu (“Liu”), as
                                                                                                                7   follows:
                                                                                                                8                             PRELIMINARY STATEMENT
                                                                                                                9           These responses are made solely for the purpose of and in relation to this
                                                                                                               10   action. Smart King’s responses are subject to their objections to the instructions,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   objections to the definitions, and specific objections, without waiving and expressly
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                    preserving all such objections. Smart King also submits these responses subject to,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   without intending to waive, and expressly preserving: (a) any objections as to
                                                                                                               14   competency, materiality, privilege and admissibility of any of the information
                                                                                                               15   provided; and (b) the right to object to any other discovery involving or relating to
                                                                                                               16   the subject matter of the Requests responded to herein.
                                                                                                               17           Smart King has not completed its factual and legal investigation, discovery or
                                                                                                               18   trial preparation. Consequently, the following responses are given without
                                                                                                               19   prejudice to Smart King’s right to produce subsequently discovered evidence
                                                                                                               20   relating to this action. Smart King reserves its right to amend, modify, or
                                                                                                               21   supplement its responses to the Requests as new information is obtained, or as
                                                                                                               22   Smart King otherwise deems appropriate or necessary.
                                                                                                               23                                GENERAL OBJECTIONS
                                                                                                               24
                                                                                                                            The following general objections (collectively, the “General Objections”) are
                                                                                                               25
                                                                                                                    made to each and every one of the Requests and are incorporated into each and
                                                                                                               26
                                                                                                                    every one of Smart King’s objections and responses to the Requests set forth below.
                                                                                                               27
                                                                                                                    The express assertion of any objection to any of the Requests in the Responses to
                                                                                                               28
                                                                                                                    114166222                                 -1-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 4 of 19 Page ID
                                                                                                                                               #:1059


                                                                                                                1   Requests section, infra, shall not waive, nor shall be construed as a waiver or
                                                                                                                2   indication of the inapplicability of, any objection set forth in the Preliminary
                                                                                                                3   Statement or in the General Objections. When a response to any of the Requests
                                                                                                                4   specifically refers to a response to any earlier Request, that earlier response,
                                                                                                                5   including any and all objections, is hereby fully incorporated by reference as if the
                                                                                                                6   same had been set forth in length therein.
                                                                                                                7           1.     Smart King objects to the Requests, and to each specific Request
                                                                                                                8   therein, to the extent that they seek information that is neither relevant to the claim
                                                                                                                9   or defense of any party in this action, nor are reasonably calculated to lead to the
                                                                                                               10   discovery of admissible evidence.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           2.     Smart King objects to the Requests, and to each specific Request
                                                                                                               12   therein, to the extent that they are overly broad, unduly burdensome, vague and/or
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   ambiguous to the point of oppression.
                                                                                                               14           3.     Smart King objects to the Requests, and to each specific Request
                                                                                                               15   therein, to the extent that they call for information that is protected by the attorney
                                                                                                               16   client privilege, common interest doctrine, attorney work-product doctrine, or any
                                                                                                               17   other applicable privilege, doctrine or immunity.
                                                                                                               18           4.     Smart King objects to the Requests, and to each specific Request
                                                                                                               19   therein, to the extent that they call for information that is confidential and/or
                                                                                                               20   proprietary.
                                                                                                               21           5.     Smart King objects to the Requests, and to each specific Request
                                                                                                               22   therein, to the extent that they call for information protected from discovery by any
                                                                                                               23   Constitutional, statutory and/or common law privacy right.
                                                                                                               24           9.     Each and every response and objection to each specific Request set
                                                                                                               25   forth hereinafter shall be deemed to specifically incorporate the foregoing
                                                                                                               26   Preliminary Statement and the General Objections. The express reference to or
                                                                                                               27   inclusion of any objection to any Request in no way constitutes, and should not be
                                                                                                               28
                                                                                                                    114166222                                 -2-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 5 of 19 Page ID
                                                                                                                                               #:1060


                                                                                                                1   construed as a waiver, or admission of the inapplicability of, any other objection.
                                                                                                                2                          OBJECTIONS TO INSTRUCTIONS
                                                                                                                3           Smart King objects to each of the instructions and to the Requests in general,
                                                                                                                4   to the extent that they call for or require Smart King to do some act that is not
                                                                                                                5   required by the Federal Rules of Civil Procedure and the applicable Local Rules of
                                                                                                                6   the United States District Court for the Central District of California.
                                                                                                                7                            OBJECTIONS TO DEFINITIONS
                                                                                                                8           1.    Smart King objects to the terms “YOU” and “YOUR” as used in the
                                                                                                                9   Requests on the grounds that the definition is unreasonably broad. Depending upon
                                                                                                               10   Liu’s intended meaning, the definitions of those terms are vague and, subject to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   context, are artificially narrow and unreasonably restrictive or unreasonably broad
                                                                                                               12   and overreaching. Additionally, Liu’s use of these terms, as defined, improperly
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   seeks information protected from discovery based on a Privilege or Privacy. In
                                                                                                               14   particular, Smart King objects to these terms to the extent they include counsel for
                                                                                                               15   Smart King, other than Liu, or Smart King’s experts.
                                                                                                               16           2.    Smart King objects to the term “PERSON” and “PERSONS” because
                                                                                                               17   the definition is overly broad and unduly burdensome.
                                                                                                               18                   RESPONSES TO REQUESTS FOR ADMISSION
                                                                                                               19   REQUEST FOR ADMISSION NO. 1:
                                                                                                               20           Admit that Plaintiff was granted 20 million options in SMART KING
                                                                                                               21   pursuant to the EQUITY INCENTIVE PLAN, with an exercise price of 36 cents
                                                                                                               22   per share.
                                                                                                               23   RESPONSE TO REQUEST FOR ADMISSION NO. 1:
                                                                                                               24           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                               25   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                               26   responds as follows: Admitted that Liu was granted 20,000,000 options in Smart
                                                                                                               27   King, however, Liu’s Employment Agreement with Faraday&Future Inc. (“FF”)
                                                                                                               28
                                                                                                                    114166222                                 -3-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 6 of 19 Page ID
                                                                                                                                               #:1061


                                                                                                                1   was and is rescindable, void ab initio, and unenforceable due to Liu’s breaches of
                                                                                                                2   that agreement, breaches of his fiduciary duties owed to FF, violations of the rules
                                                                                                                3   of professional conduct that governed Liu’s actions as FF’s counsel and its
                                                                                                                4   fiduciary, violation of the California Business & Professions Code, and because the
                                                                                                                5   agreement was the product of a constructive fraud, and moreover, Liu breached the
                                                                                                                6   fiduciary duties he owed FF as its Global Chief Administrative Officer, Global
                                                                                                                7   General Counsel, and Global Senior Advisor and by virtue of his employment with
                                                                                                                8   FF, Liu was in material breach of his Employment Agreement, and was therefore
                                                                                                                9   terminated, and as such, no options in Smart King putatively available to Liu
                                                                                                               10   thereunder vested. Except as admitted, denied.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   REQUEST FOR ADMISSION NO. 2:
                                                                                                               12           Admit that in or around October 2018, Plaintiff was granted 20 million
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   options in SMART KING pursuant to the EQUITY INCENTIVE PLAN.
                                                                                                               14   RESPONSE TO REQUEST FOR ADMISSION NO. 2:
                                                                                                               15           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                               16   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                               17   responds as follows: Admitted that Liu was granted 20,000,000 options in Smart
                                                                                                               18   King, however, Liu’s Employment Agreement with FF was and is rescindable, void
                                                                                                               19   ab initio, and unenforceable due to Liu’s breaches of that agreement, breaches of
                                                                                                               20   his fiduciary duties owed to FF, violations of the rules of professional conduct that
                                                                                                               21   governed Liu’s actions as FF’s counsel and its fiduciary, violation of the California
                                                                                                               22   Business & Professions Code, and because the agreement was the product of a
                                                                                                               23   constructive fraud, and moreover, Liu breached the fiduciary duties he owed FF as
                                                                                                               24   its Global Chief Administrative Officer, Global General Counsel, and Global
                                                                                                               25   Senior Advisor and by virtue of his employment with FF, Liu was in material
                                                                                                               26   breach of his Employment Agreement, and was therefore terminated, and as such,
                                                                                                               27   no options in Smart King putatively available to Liu thereunder vested. Except as
                                                                                                               28   admitted, denied.
                                                                                                                    114166222                                -4-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 7 of 19 Page ID
                                                                                                                                               #:1062


                                                                                                                1   REQUEST FOR ADMISSION NO. 3:
                                                                                                                2           Admit that in or around October 2018, Plaintiff was granted 20 million
                                                                                                                3   “equity options” (as that term is used in the EMPLOYMENT AGREEMENT),
                                                                                                                4   pursuant to the EMPLOYMENT AGREEMENT.
                                                                                                                5   RESPONSE TO REQUEST FOR ADMISSION NO. 3:
                                                                                                                6           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                7   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                                8   responds as follows: Admitted that Liu was granted 20,000,000 options in Smart
                                                                                                                9   King, however, Liu’s Employment Agreement with FF was and is rescindable, void
                                                                                                               10   ab initio, and unenforceable due to Liu’s breaches of that agreement, breaches of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   his fiduciary duties owed to FF, violations of the rules of professional conduct that
                                                                                                               12   governed Liu’s actions as FF’s counsel and its fiduciary, violation of the California
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Business & Professions Code, and because the agreement was the product of a
                                                                                                               14   constructive fraud, and moreover, Liu breached the fiduciary duties he owed FF as
                                                                                                               15   its Global Chief Administrative Officer, Global General Counsel, and Global
                                                                                                               16   Senior Advisor and by virtue of his employment with FF, Liu was in material
                                                                                                               17   breach of his Employment Agreement, and was therefore terminated, and as such,
                                                                                                               18   no options in Smart King putatively available to Liu thereunder vested. Except as
                                                                                                               19   admitted, denied.
                                                                                                               20   REQUEST FOR ADMISSION NO. 4:
                                                                                                               21           Admit that Plaintiff was never granted “equity options” (as that term is used
                                                                                                               22   in the EMPLOYMENT AGREEMENT) pursuant to the EMPLOYMENT
                                                                                                               23   AGREEMENT.
                                                                                                               24   RESPONSE TO REQUEST FOR ADMISSION NO. 4:
                                                                                                               25           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                               26   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                               27   responds as follows: Denied.
                                                                                                               28
                                                                                                                    114166222                                 -5-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 8 of 19 Page ID
                                                                                                                                               #:1063


                                                                                                                1   REQUEST FOR ADMISSION NO. 5:
                                                                                                                2           Admit that Plaintiff was never granted “restrictive stocks” (as that term is
                                                                                                                3   used in the EMPLOYMENT AGREEMENT) pursuant to the EMPLOYMENT
                                                                                                                4   AGREEMENT.
                                                                                                                5   RESPONSE TO REQUEST FOR ADMISSION NO. 5:
                                                                                                                6           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                7   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                                8   responds as follows: Admit.
                                                                                                                9   REQUEST FOR ADMISSION NO. 6:
                                                                                                               10           Admit that all of Plaintiff’s options in SMART KING vested upon the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   termination of his employment at FF.
                                                                                                               12   RESPONSE TO REQUEST FOR ADMISSION NO. 6:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                               14   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                               15   responds as follows: Denied.
                                                                                                               16   REQUEST FOR ADMISSION NO. 7:
                                                                                                               17           Admit that some or all of Plaintiff’s options in SMART KING vested in
                                                                                                               18   2018.
                                                                                                               19   RESPONSE TO REQUEST FOR ADMISSION NO. 7:
                                                                                                               20           Smart King objects to this request as vague and ambiguous in that it refers to
                                                                                                               21   “some or all” of Liu’s purported options. Subject to and without waiving the
                                                                                                               22   foregoing objections, the Preliminary Statement, the General Objections, and the
                                                                                                               23   Objections to Definitions, Smart King responds as follows: Denied.
                                                                                                               24   REQUEST FOR ADMISSION NO. 8:
                                                                                                               25           Admit that some or all of Plaintiff’s options in SMART KING vested in
                                                                                                               26   2019.
                                                                                                               27   RESPONSE TO REQUEST FOR ADMISSION NO. 8:
                                                                                                               28           Smart King objects to this request as vague and ambiguous in that it refers to
                                                                                                                    114166222                                  -6-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 9 of 19 Page ID
                                                                                                                                               #:1064


                                                                                                                1   “some or all” of Liu’s purported options. Subject to and without waiving the
                                                                                                                2   foregoing objections, the Preliminary Statement, the General Objections, and the
                                                                                                                3   Objections to Definitions, Smart King responds as follows: Denied.
                                                                                                                4   REQUEST FOR ADMISSION NO. 9:
                                                                                                                5           Admit that some or all of Plaintiff’s options in SMART KING vested in
                                                                                                                6   2020.
                                                                                                                7   RESPONSE TO REQUEST FOR ADMISSION NO. 9:
                                                                                                                8           Smart King objects to this request as vague and ambiguous in that it refers to
                                                                                                                9   “some or all” of Liu’s purported options. Subject to and without waiving the
                                                                                                               10   foregoing objections, the Preliminary Statement, the General Objections, and the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Objections to Definitions, Smart King responds as follows: Denied.
                                                                                                               12   REQUEST FOR ADMISSION NO. 10:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           Admit that some or all of Plaintiff’s options in SMART KING vested in
                                                                                                               14   2021.
                                                                                                               15   RESPONSE TO REQUEST FOR ADMISSION NO. 10:
                                                                                                               16           Smart King objects to this request as vague and ambiguous in that it refers to
                                                                                                               17   “some or all” of Liu’s purported options. Subject to and without waiving the
                                                                                                               18   foregoing objections, the Preliminary Statement, the General Objections, and the
                                                                                                               19   Objections to Definitions, Smart King responds as follows: Denied.
                                                                                                               20   REQUEST FOR ADMISSION NO. 11:
                                                                                                               21           Admit that none of Plaintiff’s options in SMART KING have vested as of the
                                                                                                               22   date of YOUR response to this request.
                                                                                                               23   RESPONSE TO REQUEST FOR ADMISSION NO. 11:
                                                                                                               24           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                               25   Statement, the General Objections, and the Objections to Definitions Smart King
                                                                                                               26   responds as follows: Liu’s Employment Agreement with FF was and is
                                                                                                               27   rescindable, void ab initio, and unenforceable due to Liu’s breaches of that
                                                                                                               28   agreement, breaches of his fiduciary duties owed to FF, violations of the rules of
                                                                                                                    114166222                                 -7-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 10 of 19 Page ID
                                                                                                                                                #:1065


                                                                                                                1   professional conduct that governed Liu’s actions as FF’s counsel and its fiduciary,
                                                                                                                2   violation of the California Business & Professions Code, and because the
                                                                                                                3   agreement was the product of a constructive fraud, and moreover, Liu breached the
                                                                                                                4   fiduciary duties he owed FF as its Global Chief Administrative Officer, Global
                                                                                                                5   General Counsel, and Global Senior Advisor and by virtue of his employment with
                                                                                                                6   FF, Liu was in material breach of his Employment Agreement, and was therefore
                                                                                                                7   terminated, and as such, no options in Smart King putatively available to Liu
                                                                                                                8   thereunder vested. Except as admitted, denied.
                                                                                                                9   REQUEST FOR ADMISSION NO. 12:
                                                                                                               10           Admit that all of Plaintiff’s options in SMART KING have been cancelled,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   terminated, or otherwise invalidated.
                                                                                                               12   RESPONSE TO REQUEST FOR ADMISSION NO. 12:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                               14   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                               15   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                               16   the foregoing objections, the Preliminary Statement, the General Objections, and
                                                                                                               17   the Objections to Definitions, Smart King responds as follows: Liu’s Employment
                                                                                                               18   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
                                                                                                               19   Liu’s breaches of that agreement, breaches of his fiduciary duties owed to FF,
                                                                                                               20   violations of the rules of professional conduct that governed Liu’s actions as FF’s
                                                                                                               21   counsel and its fiduciary, violation of the California Business & Professions Code,
                                                                                                               22   and because the agreement was the product of a constructive fraud, and moreover,
                                                                                                               23   Liu breached the fiduciary duties he owed FF as its Global Chief Administrative
                                                                                                               24   Officer, Global General Counsel, and Global Senior Advisor and by virtue of his
                                                                                                               25   employment with FF, Liu was in material breach of his Employment Agreement,
                                                                                                               26   and was therefore terminated, and as such, no options in Smart King putatively
                                                                                                               27   available to Liu thereunder vested. Except as admitted, denied.
                                                                                                               28
                                                                                                                    114166222                               -8-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 11 of 19 Page ID
                                                                                                                                                #:1066


                                                                                                                1   REQUEST FOR ADMISSION NO. 13:
                                                                                                                2           Admit that some or all of Plaintiff’s options in SMART KING were
                                                                                                                3   cancelled, terminated, or otherwise invalidated in 2018.
                                                                                                                4   RESPONSE TO REQUEST FOR ADMISSION NO. 13:
                                                                                                                5           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                                6   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                                7   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                                8   the foregoing objections, the Preliminary Statement, the General Objections, and
                                                                                                                9   the Objections to Definitions, Smart King responds as follows: Liu’s Employment
                                                                                                               10   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Liu’s breaches of that agreement, breaches of his fiduciary duties owed to FF,
                                                                                                               12   violations of the rules of professional conduct that governed Liu’s actions as FF’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   counsel and its fiduciary, violation of the California Business & Professions Code,
                                                                                                               14   and because the agreement was the product of a constructive fraud, and violation of
                                                                                                               15   the California Business & Professions Code and moreover, Liu breached the
                                                                                                               16   fiduciary duties he owed FF as its Global Chief Administrative Officer, Global
                                                                                                               17   General Counsel, and Global Senior Advisor and by virtue of his employment with
                                                                                                               18   FF, Liu was in material breach of his Employment Agreement, and was therefore
                                                                                                               19   terminated, and as such, no options in Smart King putatively available to Liu
                                                                                                               20   thereunder vested. Except as admitted, denied.
                                                                                                               21   REQUEST FOR ADMISSION NO. 14:
                                                                                                               22           Admit that some or all of Plaintiff’s options in SMART KING were
                                                                                                               23   cancelled, terminated, or otherwise invalidated in 2019.
                                                                                                               24   RESPONSE TO REQUEST FOR ADMISSION NO. 14:
                                                                                                               25           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                               26   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                               27   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                               28   the foregoing objections, the Preliminary Statement, the General Objections, and
                                                                                                                    114166222                               -9-
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 12 of 19 Page ID
                                                                                                                                                #:1067


                                                                                                                1   the Objections to Definitions, FF responds as follows: Liu’s Employment
                                                                                                                2   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
                                                                                                                3   Liu’s breaches of that agreement, breaches of his fiduciary duties owed to FF,
                                                                                                                4   violations of the rules of professional conduct that governed Liu’s actions as FF’s
                                                                                                                5   counsel and its fiduciary, violation of the California Business & Professions Code,
                                                                                                                6   and because the agreement was the product of a constructive fraud, and moreover,
                                                                                                                7   Liu breached the fiduciary duties he owed FF as its Global Chief Administrative
                                                                                                                8   Officer, Global General Counsel, and Global Senior Advisor and by virtue of his
                                                                                                                9   employment with FF, Liu was in material breach of his Employment Agreement,
                                                                                                               10   and was therefore terminated, and as such, no options in Smart King putatively
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   available to Liu thereunder vested. Except as admitted, denied.
                                                                                                               12   REQUEST FOR ADMISSION NO. 15:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           Admit that some or all of Plaintiff’s options in SMART KING were
                                                                                                               14   cancelled, terminated, or otherwise invalidated in 2020.
                                                                                                               15   RESPONSE TO REQUEST FOR ADMISSION NO. 15:
                                                                                                               16           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                               17   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                               18   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                               19   the foregoing objections, the Preliminary Statement, the General Objections, and
                                                                                                               20   the Objections to Definitions, Smart King responds as follows: Liu’s Employment
                                                                                                               21   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
                                                                                                               22   Liu’s breaches of that agreement, breaches of his fiduciary duties owed to FF,
                                                                                                               23   violations of the rules of professional conduct that governed Liu’s actions as FF’s
                                                                                                               24   counsel and its fiduciary, violation of the California Business & Professions Code,
                                                                                                               25   and because the agreement was the product of a constructive fraud, and moreover,
                                                                                                               26   Liu breached the fiduciary duties he owed FF as its Global Chief Administrative
                                                                                                               27   Officer, Global General Counsel, and Global Senior Advisor and by virtue of his
                                                                                                               28   employment with FF, Liu was in material breach of his Employment Agreement,
                                                                                                                    114166222                               - 10 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 13 of 19 Page ID
                                                                                                                                                #:1068


                                                                                                                1   and was therefore terminated, and as such, no options in Smart King putatively
                                                                                                                2   available to Liu thereunder vested. Except as admitted, denied.
                                                                                                                3   REQUEST FOR ADMISSION NO. 16:
                                                                                                                4           Admit that some or all Plaintiff’s options in SMART KING were cancelled,
                                                                                                                5   terminated, or otherwise invalidated in 2021.
                                                                                                                6   RESPONSE TO REQUEST FOR ADMISSION NO. 16:
                                                                                                                7           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                                8   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                                9   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                               10   the foregoing objections, the Preliminary Statement, the General Objections, and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   the Objections to Definitions, Smart King responds as follows: Liu’s Employment
                                                                                                               12   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Liu’s breaches of that agreement, breaches of his fiduciary duties owed to FF,
                                                                                                               14   violations of the rules of professional conduct that governed Liu’s actions as FF’s
                                                                                                               15   counsel and its fiduciary, violation of the California Business & Professions Code,
                                                                                                               16   and because the agreement was the product of a constructive fraud, and moreover,
                                                                                                               17   Liu breached the fiduciary duties he owed FF as its Global Chief Administrative
                                                                                                               18   Officer, Global General Counsel, and Global Senior Advisor and by virtue of his
                                                                                                               19   employment with FF, Liu was in material breach of his Employment Agreement,
                                                                                                               20   and was therefore terminated, and as such, no options in Smart King putatively
                                                                                                               21   available to Liu thereunder vested. Except as admitted, denied.
                                                                                                               22   REQUEST FOR ADMISSION NO. 17:
                                                                                                               23           Admit that none of Plaintiff’s options in SMART KING have ever been
                                                                                                               24   cancelled, terminated, or otherwise invalidated as of the date of YOUR response to
                                                                                                               25   this Request.
                                                                                                               26   RESPONSE TO REQUEST FOR ADMISSION NO. 17:
                                                                                                               27           Smart King objects to phrase “otherwise invalidated” as vague and
                                                                                                               28   ambiguous. Smart King also objects to this request as compound as to the phrase
                                                                                                                    114166222                               - 11 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 14 of 19 Page ID
                                                                                                                                                #:1069


                                                                                                                1   “cancelled, terminated, or otherwise invalidated.” Subject to and without waiving
                                                                                                                2   the foregoing objections, the Preliminary Statement, the General Objections, and
                                                                                                                3   the Objections to Definitions, Smart King responds as follows: Liu’s Employment
                                                                                                                4   Agreement with FF was and is rescindable, void ab initio, and unenforceable due to
                                                                                                                5   Liu’s breaches of his fiduciary duties, violations of the rules of professional conduct
                                                                                                                6   that governed Liu’s actions as FF’s counsel and its fiduciary, violation of the
                                                                                                                7   California Business & Professions Code, and the product of a constructive fraud,
                                                                                                                8   and moreover, Liu breached the fiduciary duties he owed FF as its Global Chief
                                                                                                                9   Administrative Officer, Global General Counsel, and Global Senior Advisor and by
                                                                                                               10   virtue of his employment with FF, Liu was in material breach of his Employment
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Agreement, and was therefore terminated, and as such, no options in Smart King
                                                                                                               12   putatively available to Liu thereunder vested. Except as admitted, denied.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   REQUEST FOR ADMISSION NO. 18:
                                                                                                               14           Admit that following the consummation of the transactions described in
                                                                                                               15   Article II (“The Merger; Closing”) of the AGREEMENT AND PLAN OF
                                                                                                               16   MERGER, Plaintiff will possess options to purchase shares of equity in Property
                                                                                                               17   Solutions Acquisition Corp., pursuant to section 3.05 (“Treatment of Outstanding
                                                                                                               18   Company Options and Company Warrant”) of the AGREEMENT AND PLAN OF
                                                                                                               19   MERGER.
                                                                                                               20   RESPONSE TO REQUEST FOR ADMISSION NO. 18:
                                                                                                               21           Smart King objects to this request on the grounds that it is overly broad and
                                                                                                               22   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                               23   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
                                                                                                               24   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
                                                                                                               25   dated as of January 27, 2021, almost two years after Liu’s employment with FF
                                                                                                               26   ended such that it has no bearing on any party’s claim or defense. In addition, as of
                                                                                                               27   the date of this response, the referenced AGREEMENT AND PLAN OF MERGER
                                                                                                               28   is regarding a pending transaction that has yet to be finalized. Subject to and
                                                                                                                    114166222                                - 12 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 15 of 19 Page ID
                                                                                                                                                #:1070


                                                                                                                1   without waiving the foregoing objections, the Preliminary Statement, the General
                                                                                                                2   Objections, and the Objections to Definitions, Smart King responds as follows:
                                                                                                                3   Denied.
                                                                                                                4   REQUEST FOR ADMISSION NO. 19:
                                                                                                                5           Admit that following the consummation of the respective transactions
                                                                                                                6   described in Article II (“The Merger; Closing”) and section 3.05 (“Treatment of
                                                                                                                7   Outstanding Company Options and Company Warrant”) of the AGREEMENT
                                                                                                                8   AND PLAN OF MERGER, Plaintiff will not possess options to purchase shares of
                                                                                                                9   equity in Property Solutions Acquisition Corp.
                                                                                                               10   RESPONSE TO REQUEST FOR ADMISSION NO. 19:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           Smart King objects to this request as vague and to the extent that it implies
                                                                                                               12   that the Liu’s lack of options to purchase shares of equity in Property Solutions
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Acquisition Corps results from the Agreement and Plan of Merger. Smart King
                                                                                                               14   further objects to this request on the grounds that it is overly broad and unduly
                                                                                                               15   burdensome because it seeks information regarding the AGREEMENT AND
                                                                                                               16   PLAN OF MERGER, which is not relevant to any party’s claim or defense under
                                                                                                               17   Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is dated
                                                                                                               18   as of January 27, 2021, almost two years after Liu’s employment with FF ended
                                                                                                               19   such that it has no bearing on any party’s claim or defense. In addition, as of the
                                                                                                               20   date of this response, the referenced AGREEMENT AND PLAN OF MERGER is
                                                                                                               21   regarding a pending transaction that has yet to be finalized. Subject to and without
                                                                                                               22   waiving the foregoing objections, the Preliminary Statement, the General
                                                                                                               23   Objections, and the Objections to Definitions, Smart King responds as follows:
                                                                                                               24   Admitted.
                                                                                                               25   REQUEST FOR ADMISSION NO. 20:
                                                                                                               26           Admit that following the “Closing” of the “Merger,” as those terms are
                                                                                                               27   defined in Article II of the AGREEMENT AND PLAN OF MERGER, SMART
                                                                                                               28   KING will be a wholly-owned subsidiary of PSAC, and none of the Defendants
                                                                                                                    114166222                                 - 13 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 16 of 19 Page ID
                                                                                                                                                #:1071


                                                                                                                1   will have the ability to grant Plaintiff options to purchase shares of equity in
                                                                                                                2   SMART KING.
                                                                                                                3   RESPONSE TO REQUEST FOR ADMISSION NO. 20:
                                                                                                                4           Smart King objects to this request as compound and as vague and
                                                                                                                5   ambiguous, especially in its uses of the phrase “ability to grant Plaintiff options to
                                                                                                                6   purchase shares of equity in SMART KING,” such that Smart King can neither
                                                                                                                7   admit nor deny the request. Smart King objects to this request on the grounds that
                                                                                                                8   it is overly broad and unduly burdensome because it seeks information regarding
                                                                                                                9   the AGREEMENT AND PLAN OF MERGER, which is not relevant to any party’s
                                                                                                               10   claim or defense under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   OF MERGER is dated as of January 27, 2021, almost two years after Liu’s
                                                                                                               12   employment with FF ended such that it has no bearing on any party’s claim or
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   defense. In addition, as of the date of this response, the referenced AGREEMENT
                                                                                                               14   AND PLAN OF MERGER is regarding a pending transaction that has yet to be
                                                                                                               15   finalized.
                                                                                                               16   REQUEST FOR ADMISSION NO. 21:
                                                                                                               17           Admit that there are currently approximately 20,700,000 outstanding
                                                                                                               18   unvested options in SMART KING.
                                                                                                               19   RESPONSE TO REQUEST FOR ADMISSION NO. 21:
                                                                                                               20           Smart King objects to this Request as irrelevant as it seeks information
                                                                                                               21   regarding outstanding unvested options that are not related to any party’s claim or
                                                                                                               22   defense under Rule 26(b)(1). Subject to and without waiving the foregoing
                                                                                                               23   objections, the Preliminary Statement, the General Objections, and the Objections
                                                                                                               24   to Definitions, Smart King responds as follows: Smart King agrees to meet and
                                                                                                               25   confer with Liu regarding the relevance of this request.
                                                                                                               26   REQUEST FOR ADMISSION NO. 22:
                                                                                                               27           Admit that Plaintiff does not currently hold any outstanding unvested options
                                                                                                               28   in SMART KING.
                                                                                                                    114166222                                - 14 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 17 of 19 Page ID
                                                                                                                                                #:1072


                                                                                                                1   RESPONSE TO REQUEST FOR ADMISSION NO. 22:
                                                                                                                2           Smart King objects to the extent this request insinuates that Liu ever had any
                                                                                                                3   enforceable right to any options in Smart King. Subject to and without waiving the
                                                                                                                4   foregoing objections, the Preliminary Statement, the General Objections, and the
                                                                                                                5   Objections to Definitions, Smart King responds as follows: Admitted.
                                                                                                                6   REQUEST FOR ADMISSION NO. 23:
                                                                                                                7           Admit that Plaintiff currently holds 20,000,000 outstanding unvested options
                                                                                                                8   in SMART KING.
                                                                                                                9   RESPONSE TO REQUEST FOR ADMISSION NO. 23:
                                                                                                               10           Subject to and without waiving the foregoing objections, the Preliminary
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Statement, the General Objections, and the Objections to Definitions, Smart King
                                                                                                               12   responds as follows: Denied.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13
                                                                                                                    Dated: March 15, 2021                       TROUTMAN PEPPER HAMILTON
                                                                                                               14                                               SANDERS LLP
                                                                                                               15
                                                                                                                                                                By:
                                                                                                               16                                                 Lauren E. Grochow
                                                                                                                                                                  Daniel Anziska
                                                                                                               17                                                 Mackenzie L. Willow-Johnson
                                                                                                               18                                                     Attorneys for Defendants
                                                                                                                                                                      SMART KING LTD., JIAWEI
                                                                                                               19                                                     WANG, and CHAOYING DENG
                                                                                                                                                                      and Defendant and Counterclaimant
                                                                                                               20                                                     FARADAY&FUTURE INC.
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    114166222                                - 15 -
                                                                                                                    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSION (SET ONE)
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 18 of 19 Page ID
                                                                                                                                               #:1073


                                                                                                                1                                         PROOF OF SERVICE

                                                                                                                2           I, Felisa H. Lybarger, declare:

                                                                                                                3           I am a citizen of the United States and employed in Orange County, CA. I am over the

                                                                                                                4   age of 18 and not a party to the within action; my business address is 5 Park Plaza, Suite 1400,

                                                                                                                5   Irvine, CA 92614-2545; email felisa.lybarger@troutman.com.

                                                                                                                6           On March 15, 2021, I served the following document(s) described as:

                                                                                                                7    DEFENDANT SMART KING LTD.’S RESPONSE TO PLAINTIFF’S REQUESTS FOR
                                                                                                                                          ADMISSION (SET ONE)
                                                                                                                8

                                                                                                                9                 BY MAIL: I am readily familiar with the firm’s practice of collection and
                                                                                                                                   processing correspondence for mailing. Under that practice it would be deposited
                                                                                                               10                  with U.S. postal service on that same day with postage thereon fully prepaid at
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                   Irvine, CA, in the ordinary course of business. I am aware that on motion of the
                                                                                                               11                  party served, service is presumed invalid if postage cancellation date or postage
                                                                                                                                   meter date is more than one day after date of deposit for mailing in affidavit.
                                                                                                               12
                                                                              I R V I N E , C A 92614-2545




                                                                                                                                  BY OVERNIGHT MAIL: I am readily familiar with the firm’s practice of
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13                  collection and processing correspondence for overnight mailing. Under that
                                                                                                                                   practice, it would be deposited with overnight mail on that same day prepaid at
                                                                                                               14
                                                                                                                                   Irvine, CA in the ordinary course of business.
                                                                                                               15
                                                                                                                                  BY ELECTRONIC SERVICE: Based on a court order or an agreement of the
                                                                                                                                   parties to accept service by e-mail or electronic transmission, I caused the
                                                                                                               16
                                                                                                                                   documents to be sent to the persons at the e-mail addresses, as last given or
                                                                                                               17                  submitted on any document which he or she has filed in the case, listed on the
                                                                                                                                   attached service list.
                                                                                                               18
                                                                                                                    On the following parties:
                                                                                                               19
                                                                                                                            SEE ATTACHED SERVICE LIST
                                                                                                               20
                                                                                                                            I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                                               21
                                                                                                                    direction the service was made. Executed on March 15, 2021, at Irvine, CA.
                                                                                                               22

                                                                                                               23

                                                                                                               24
                                                                                                                                                                                  Felisa H. Lybarger
                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 110-3 Filed 04/06/21 Page 19 of 19 Page ID
                                                                                                                                               #:1074


                                                                                                                1                                         SERVICE LIST

                                                                                                                2   Amiad Kushner                               Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    Jake Nachmani                               HONG LIU
                                                                                                                3   Seiden Law Group, LLP
                                                                                                                    469 Seventh Avenue, 5thFl.
                                                                                                                4   New York, NY 10018
                                                                                                                    Email: akushner@seidenlegal.com
                                                                                                                5          jnachmani@seidenlegal.com

                                                                                                                6   Kevin D Hughes                              Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    Foundation Law Group LLP                    HONG LIU
                                                                                                                7   1999 Avenue of the Stars Suite 1100
                                                                                                                    Los Angeles, CA 90067
                                                                                                                8   Email: kevin@foundationlaw.com

                                                                                                                9

                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                               11

                                                                                                               12
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13

                                                                                                               14

                                                                                                               15

                                                                                                               16

                                                                                                               17

                                                                                                               18

                                                                                                               19

                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558                                 -2-
